DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 14-26, 32, 34-39, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-2010-0042959 (Lee et al., hereinafter referred to as Lee).
Lee, in the abstract, and in the Detailed Description, discloses a pattern forming process (structure) that includes the a substrate with multiple layers atop the substrate, the layers .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 28-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2010-0042959 (Lee et al., hereinafter referred to as Lee) in view of U. S. Patent Application Publication No. 2009/0197086 (hereinafter referred to as Rathi).
Lee is discussed in paragraph no. 3, above.
The difference between the claims and Lee is that Lee does not disclose the claimed moiety recited in claims 8-9, and 28-29.  

Therefore, it would be obvious to a skilled artisan to modify Lee by employing a polymer with the claimed moiety as taught by Rathi because Lee does not prohibit the inclusion of the claimed functional groups, and using Rathi’s compositional components in in the adhesion promoting layer (Rathi in [0009]) enables adhesion of the photoresist to the underlying layers during development.
Claims 7, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2010-0042959 (Lee et al., hereinafter referred to as Lee) in view of U. S. Patent Application Publication No. 2016/0026083 (hereinafter referred to as Tango).
Lee is discussed in paragraph no. 3, above.

Tango, in [0046], and [0047], discloses that the adhesion aiding layer includes polymerizable groups (the claimed monomers) such as vinyl groups and acrylic groups, and in [0776], discloses that the vinyl groups includes glycidyl methacrylate.
Therefore, it would be obvious to a skilled artisan to modify Lee by employing the polymerizable group taught by Tango because Lee already teaches the use of vinyl groups in the adhesion enhancement material and Tango, in [0033] teaches that using the claimed polymerizable groups in the underlying adhesion aiding layer enables increased adhesion to the overlying resist film through the polymerizable group.
Claims 11, and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2010-0042959 (Lee et al., .
Lee is discussed in paragraph no. 3, above.
The difference between the claims and Lee is that Lee does not disclose that the photoresist layer comprises metal (claims 11, 31).
	Kawamori, in [0096], and [0097], discloses that the photosensitive composition includes metal fillers in its composition.
	Therefore, it would be obvious to a skilled artisan to modify Lee by employing metal in the photosensitive composition as taught by Kawamori because Lee does not preclude the use of metal fillers in the photoresist composition and Kawamori, in [0097], discloses that the using fillers such as metal in the composition enable the imparting of desired properties such as thixotropic and/or conducting properties to the composition.
Claims 13, and 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2010-0042959 (Lee et al., hereinafter referred to as Lee) in view of U. S. Patent Application Publication No. 2015/0198877 (hereinafter referred to as Domon).
Lee is discussed in paragraph no. 3, above.
The difference between the claims and Lee is that Lee does not disclose the claimed exposure dose recited in claims 13, and 33.
Domon, in [0150]-[0152], discloses that the exposure process includes exposing the resist to a dose of about 10mJ/cm2.
Therefore, it would be obvious to modify Lee by employing the claimed exposure dose as taught by Domon because Domon in [0152] disclose that the dosage for high energy beam exposure is preferably at least 10mJ/cm2.
Claims 10, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2010-0042959 (Lee et al., hereinafter referred to as Lee) in view of U. S. Patent Application Publication No. 2013/0075154 (hereinafter referred to as Saito).
Lee is discussed in paragraph no. 3, above.
The difference between the claims and Lee is that Lee does not disclose that the adhesion enhancement layer composition comprises tris (2,3-epoxypropyl)isocyanurate recited in claims 10, and 30.
Saito, in [0116], discloses that the adhesive composition includes the claimed tris (2,3-epoxypropyl)isocyanurate.
Therefore, it would be obvious to a skilled artisan to modify Lee by employing a cyanuric acid structure in the adhesive composition as taught by Saito because Lee, in the Technical Solution Section, teaches the desire to improve adhesion between the photoresist pattern and the underlying layer and Saito, in 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 29, 2021.